Citation Nr: 0521122	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  00-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for decreased visual 
acuity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1998 to August 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In October 2003, the Board remanded the case and because 
certain directives were not fulfilled, the matter must be 
returned to agency of original jurisdiction again for reasons 
detailed below.  See Stegall v. West, 11 Vet. App. 268 
(1998).

It is noted that, following evidentiary development due to 
the October 2003 remand, the RO granted a claim of service 
connection for asthma (which had been the other issue on 
appeal from the June 1998 rating decision).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record contains a notation in the Group Health 
Cooperative medical file that the veteran had been assessed 
for posterior subcapsular cataracts due to long-term Azmacort 
use.  In March 1999, during an assessment for asthma, 
Jennifer Bolnick M.D., recorded that the veteran was 
developing cataracts, and that the veteran needed to reduce 
steroid use soon.  

The October 2003 Board remand directed, in action paragraph 
4, that the VA examiner should, after reviewing the preceding 
medical information, determine whether the veteran currently 
has (or had) posterior subcapsular cataracts.  Then, the 
examiner should have indicated whether "it is at least as 
likely as not to be related to the eye injury in service, or 
to the veteran's treatment for asthma."

The May 2004 VA eye examination report contains the veteran's 
subjective complaints, and results of a physical assessment.  
The examiner's impression was that the veteran had lattice 
degeneration in both eyes, and it was likely that the 
condition was not related to ocular trauma.  The examiner 
also rendered an impression of glaucoma suspect with 
increased cup-to-disc ration, high normal intraocular 
pressures in both eyes.  The examiner did not, however, 
address the issue of whether the veteran had had posterior 
subcapsular cataracts, or whether a current eye problem is 
drug-related from long-term treatment for the veterans' 
service-connected asthma.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled for 
a VA ophthalmology examination, and the 
RO should forward the veteran's claims 
file for review.  The examiner should 
determine whether the veteran has or 
had subcapsular cataracts, and if so, 
whether it is at least as likely as not 
to be related to an eye injury in 
service, or to the veteran's treatment 
for asthma.  The examiner should 
determine whether, apart from any 
cataracts, any current eye disability 
is at least as likely as not related to 
asthma treatment.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

2.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for decreased visual acuity, 
including on a secondary basis.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




